Filed 11/17/15 In re N.M. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re N.M., a Person Coming Under the                                        2d Juv. No. B258525
Juvenile Court Law.                                                       (Super. Ct. No. JV52020-B)
                                                                           (San Luis Obispo County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

N.M.,

     Defendant and Appellant.


                   N.M. appeals an order sustaining a petition for juvenile wardship. (Welf. &
Inst. Code, § 602, subd. (a).)
                   We appointed counsel to represent N. M. on this appeal. After examining
the record, his counsel filed an opening brief requesting the court to make an independent
review under People v. Wende (1979) 25 Cal. 3d 436. On June 11, 2015, we advised
N.M. that he had 30 days within which to personally submit any contentions or issues
that he wished us to consider. We received no response.
                   A petition for juvenile wardship alleged that N.M. possessed heroin in
violation of Health and Safety Code, section 11350, subdivision (a). N.M. admitted the
allegation with the understanding he would either participate in a deferred entry of
judgment program or be permitted to withdraw his admission. The juvenile court found
he was not suitable for deferred entry of judgment and allowed N.M. to withdraw his
admission. After a contested hearing, the court found the allegation true and sustained
the petition. It continued N.M. as a ward of the court and removed him from his parents’
custody.
              We are satisfied that N.M.'s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Wende, supra, 25 Cal.3d at
pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                            2
                                 Linda D. Hurst, Judge

                     Superior Court County of San Luis Obispo

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.




                                          3